     Case 1:20-cv-00598-JTN-PJG ECF No. 3 filed 07/29/20 PageID.65 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
                                          ______

JOHNNY TIPPINS,

                       Plaintiff,                      Case No. 1:20-cv-598

v.                                                     Honorable Janet T. Neff

K. HOLDEN et al.,

                       Defendants.
____________________________/

                           OPINION DENYING LEAVE
                 TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least three

lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the

$400.00 civil action filing fee applicable to those not permitted to proceed in forma pauperis. This

fee must be paid within twenty-eight (28) days of this opinion and accompanying order. If Plaintiff

fails to pay the fee, the Court will order that this case be dismissed without prejudice. Even if the

case is dismissed, Plaintiff must pay the $400.00 filing fee in accordance with In re Alea, 286 F.3d

378, 380-81 (6th Cir. 2002).

                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are
   Case 1:20-cv-00598-JTN-PJG ECF No. 3 filed 07/29/20 PageID.66 Page 2 of 9



meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

                In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under [the section governing proceedings in forma pauperis] if the
        prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
        facility, brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
        which relief may be granted, unless the prisoner is under imminent danger of
        serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due

process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In more than

three of Plaintiff’s lawsuits, the federal courts have entered dismissals on the grounds that the cases

were frivolous, malicious, and/or failed to state a claim. See Tippins v. Parish et al., No. 1:19-cv-

781 (W.D. Mich. October 15, 2019); Tippins v. NWI-1, Inc. et al., No. 1:16-cv-10140 (E.D. Mich.
                                                   2
  Case 1:20-cv-00598-JTN-PJG ECF No. 3 filed 07/29/20 PageID.67 Page 3 of 9



Aug. 12, 2016); Tippins v. Caruso et al., No. 2:14-cv-10956 (E.D. Mich. Oct. 14, 2015). All of

Plaintiff’s dismissals were entered after enactment of the PLRA on April 26, 1996.

               Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

               In order to allege sufficiently imminent danger, we have held that “the threat
       or prison condition must be real and proximate and the danger of serious physical
       injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
       796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
       assertion that he or she faced danger in the past is insufficient to invoke the
       exception.” Id. at 797-98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
       492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
       exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
       of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
       Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
       insufficient for the imminent-danger exception).

                In addition to a temporal requirement, we have explained that the
       allegations must be sufficient to allow a court to draw reasonable inferences that
       the danger exists. To that end, “district courts may deny a prisoner leave to proceed
       pursuant to § 1915(g) when the prisoner’s claims of imminent danger are
       conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or delusional and
       rise to the level of irrational or wholly incredible).” Rittner, 290 F. App’x at 798
       (internal quotation marks and citations omitted); see also Taylor, 508 F. App’x at
       492 (“Allegations that are conclusory, ridiculous, or clearly baseless are also
       insufficient for purposes of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim

of imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.

               Plaintiff alleges a series of purported constitutional violations. Plaintiff is housed

at the Oaks Correctional Facility (ECF), where he is a participant in the START Unit, an

alternative-to-segregation program, largely for prisoners diagnosed with a serious mental illness.

                                                 3
  Case 1:20-cv-00598-JTN-PJG ECF No. 3 filed 07/29/20 PageID.68 Page 4 of 9



The program provides special counseling, programming, and incentives designed to reward a

prisoner’s positive adjustment, with the goal of reintegrating the prisoner into the traditional

general population. See MDOC Director’s Office Memorandum (DOM) 2020-20 (eff. Jan. 1,

2020). Under the Start Plan, prisoners proceed through four stages, based on behavior, with the

goal of becoming eligible for placement in the general population. Id.

               Plaintiff complains that, on April 2, 2020, he was placed in segregation at the

request of Defendant Prisoner Counselor K. Holden, ostensibly because Plaintiff was belligerent

and disrespectful. Plaintiff alleges that no misconduct ticket was issued and that he did not have

an opportunity to challenge the placement, allegedly in violation of his right to due process. He

acknowledges, however, that, before he was moved, he met with the SCC (Security Classification

Committee), which is responsible for classifying a prisoner to administrative segregation. Mich.

Dep’t of Corr. (MDOC) Policy Directive (PD) 04.05.120 ¶ I.

               Plaintiff filed a grievance about his transfer to segregation. Defendant Resident

Unit Manager McCary denied the grievance at Step I, concluding that Plaintiff had been “staged

down” in the START Program because he was belligerent and disrespectful to staff. (Step-I

Grievance Response, ECF No. 1-1, PageID.9.) McCary also noted that Plaintiff had supplied no

evidence or witnesses to support his claim that he was not belligerent.         (Id.)   Defendant

Administrative Deputy Warden Spencley signed off on the Step-I grievance. (Id.) Plaintiff

appealed to Step II. Defendant Warden Parish denied the Step-II grievance, with an explanation

that Plaintiff was staged down based on his behavior. (Step-II Grievance Response, ECF No. 1-1,

PageID.11.)

               Plaintiff complains that he has been in segregation for more than 30 days. While

in segregation, he has had only one hour in which to make phone calls and has been permitted



                                                4
    Case 1:20-cv-00598-JTN-PJG ECF No. 3 filed 07/29/20 PageID.69 Page 5 of 9



outside exercise only in a small yard, separated from other inmates. He complains that Defendants

Spencley and Parish failed to remove him from segregation. He also alleges that Defendant Holden

ordered him to segregation in retaliation for his having filed unspecified grievances against

Holden.

                 Plaintiff also complains that Prison Counselor Maseta1 announced on April 29,

2020, that inmates who wished to go to 3 Block should press their buttons. Plaintiff pressed his

button, but he was not moved. Other prisoners were moved, and Plaintiff believed a spot remained

open. Plaintiff raised the issue of his transfer to 3 Block with the SCC on May 5, 2020, and he

was advised that they needed to talk with Defendant Holden, after which they would let him know

of the next opportunity.

                 Plaintiff recited an essentially identical set of alleged constitutional violations in an

earlier complaint. See Tippins v. Holden et al., No. 1:20-cv-426 (W.D. Mich.). In his prior action,

the Court denied Plaintiff leave to proceed in forma pauperis, because Plaintiff had failed to allege

facts showing that he was in imminent danger of serious physical injury, and his case subsequently

was dismissed because Plaintiff failed to pay the filing fee. (1:20-cv-426, ECF Nos. 3-4, 9-10.)

In that action, Plaintiff alleged that he was a chronic-care patient (hypothyroidism, hypertension,

and pre-diabetes) who was in imminent danger of contracting COVID-19, because unnamed

officers placed him in handcuffs and searched him without wearing gloves. He also alleged that

not all MDOC staff wore masks when delivering meals. Plaintiff acknowledges that all ECF

inmates were tested on May 11, 2020, but he complained that staff members were not tested until

a later date.




1
 Defendant Maseta was discussed in Case No. 1:20-cv-426, but he was not officially named as a Defendant. Plaintiff
has added Defendant Maseta to his current complaint.

                                                        5
  Case 1:20-cv-00598-JTN-PJG ECF No. 3 filed 07/29/20 PageID.70 Page 6 of 9



               As he does in the instant case, Plaintiff sought a transfer to a different unit or prison.

He also sought damages against Defendant Holden for violating his rights under the First and

Fourteenth Amendments by refusing to transfer him to Unit 3, and damages against the other

Defendants (with the exception of Defendant Maseta) for failing to resolve the incident with

Holden. He sought unspecified changes to protect him from being at risk from COVID-19.

               Plaintiff has not changed his allegations concerning the conduct about which he

complains and for which he claims entitlement to relief in the form of damages and/or transfer.

Plaintiff has, however, changed his rationale for why he is in imminent danger sufficient to permit

him to proceed in forma pauperis under § 1915(g).

               Plaintiff now asserts that he is in imminent danger because he has a sinus problem

and has trouble breathing, swallowing, and sleeping because of his exposure to air passing through

filthy vents. He asserts that the air problems affect all of the units at ECF (apparently including 3

block), that he previously had this problem at the Alger Correctional Facility (LMF), where he was

housed in segregation for 13 months. Plaintiff contends that the dust causes him to suffer

headaches, chest pain, sneezing, and coughing. He asks that the MDOC, not any individual

Defendant, transfer him to another facility that has no dust problems. He seeks damages for the

actions of Holden, Maseta, McCary, Spencley, and Parish for putting him in segregation without

due process, for not resolving his grievances about that placement, and for not transferring him to

3 Block.

               Because Plaintiff does not allege actions by Defendants that would entitle Plaintiff

to relief that would alleviate the alleged breathing issues, Plaintiff is not in imminent danger from

these Defendants. See Pettus v. Morgenthau, 554 F.3d 293, 297 (2d Cir. 2009) (seminal case,

holding that there be some nexus between the imminent danger alleged by the prisoner and the



                                                   6
  Case 1:20-cv-00598-JTN-PJG ECF No. 3 filed 07/29/20 PageID.71 Page 7 of 9



legal claims asserted in his complaint); Andrews v. Cervantes, 493 F.3d 1047, 1053-54 (9th Cir.

2007); Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); Day v. Maynard, 200 F.3d 665,

667 (10th Cir. 1999) (holding that a prisoner does not meet the imminent-danger exception when

he is no longer facing risk from the defendants he sues, because he has since been transferred to a

different prison); see also Ball v. Hummel, 577 F. App’x 96, 96 n.1 (3d Cir. 2014) (citing Pettus);

Chavis v. Chappius, 618 F.3d 162, 171 (2nd Cir. 2010) (citing Pettus and requiring a nexus

between the claims alleged and the asserted imminent danger). To the extent that Plaintiff requests

a transfer to 3 Block, the requested relief would not resolve his problem. To the extent that he

requests a transfer to another prison, he makes no allegation that these Defendants either have the

authority to transfer him or that they denied his transfer; he alleges only that they did not transfer

him to 3 Block when he requested it. To the extent that his problem may be resolved by cleaning

the air vents, he never asked any Defendant to address the problem with the air vents, and he does

not allege that they have denied such relief; granting such relief therefore would not be appropriate

based on the unconstitutional actions he alleges. Finally, to the extent that he requires medical

treatment, none of the Defendants is a medical provider, and Plaintiff makes no allegation that any

Defendant is responsible for or denied him medical treatment.

               Thus, the alleged imminent danger is wholly unrelated to the claims raised and

cannot be resolved in the current action against these Defendants. Although the Sixth Circuit has

not yet specifically addressed the nexus issue in a published opinion, see Vandiver, 727 F.3d at

588 (declining to reach issue), this Court concurs with the five circuits that have recognized a

nexus rule in order to protect the meaning of the entire provision. As the Pettus court reasoned, a

reading of § 1915(g) that incorporates a nexus rule is consistent with the fundamental rule of

statutory construction requiring that a statute be read as a whole. 554 F.3d at 297. The rule of



                                                  7
   Case 1:20-cv-00598-JTN-PJG ECF No. 3 filed 07/29/20 PageID.72 Page 8 of 9



construction has been regularly repeated by the Supreme Court: “The meaning—or ambiguity—

of certain words or phrases may only become evident when placed in context. . . . It is a

‘fundamental canon of statutory construction that the words of a statute must be read in their

context and with a view to their place in the overall statutory scheme.’” FDA v. Brown &

Williamson Tobacco Corp., 529 U.S. 120, 132-33 (2000) (quoting Davis v. Mich. Dep’t of

Treasury, 489 U.S. 803, 809 (1989)), quoted in Nat’l Ass’n of Home Builders v. Defenders of

Wildlife, 551 U.S. 644, 666 (2007).

                As applied to § 1915(g), the exception must be read in light of the strong general

thrust of the Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321 (1996),

which was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). In addition, § 1915(g) itself states that “[i]n no

event shall a prisoner bring a civil action or appeal . . .” if he has three strikes, unless his complaint

alleges facts that fall within the narrow exception in issue. 28 U.S.C. § 1915(g) (emphasis added);

Pettus, 554 U.S. at 297. Interpreting the statute without some link between the imminent danger

alleged and the redress sought, would cause the exception to swallow the rule, permitting a prisoner

to file as many lawsuits as he wishes on any subject—e.g., retaliation, interference with his mail,

unauthorized searches—as long as he can state that he is in imminent danger from something, even

something unrelated to the his claims for relief. Such a reading also is inconsistent with the general

rule of statutory construction, which requires that exceptions to a rule be read narrowly, so as not

to undermine the general rule See 2A Norman J. Singer, Statutes and Statutory Construction,

§ 47.11 at 250-51 (6th ed. 2000) (“[W]here a general provision in a statute has certain limited




                                                    8
   Case 1:20-cv-00598-JTN-PJG ECF No. 3 filed 07/29/20 PageID.73 Page 9 of 9



exceptions, all doubts should be resolved in favor of the general provision rather than

exceptions.”).

                 Plaintiff’s allegations concerning “imminent danger” are incapable of redress in the

instant case based on the alleged conduct of Defendants. As a consequence, Plaintiff is not entitled

to proceed in forma pauperis under the “imminent danger” exception to the three-strikes rule of

§ 1915(g).

                 Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the entire

civil action filing fee, which is $400.00. When Plaintiff pays his filing fee, the Court will screen

his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not

pay the filing fee within the 28-day period, this case will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of the $400.00 filing fee.



Dated:   July 29, 2020                                /s/ Janet T. Neff
                                                       Janet T. Neff
                                                       United States District Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                  9
